Citation Nr: 1725413	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  15-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to August 23, 2012 for an award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969, and from December 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision (sent to the Veteran in December 2012) by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled to testify at a Travel Board hearing in June 2017, but withdrew his request for a hearing (as well as the appeal in its entirety) in a signed written statement submitted earlier in June 2017.


FINDING OF FACT

In a written statement received in June 2017, prior to the promulgation of a Board decision in the matter, the Veteran requested withdrawal of his appeal seeking an effective date prior to August 23, 2012 for an award of service connection for PTSD; there remains no question of fact or law for the Board to consider in the matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking an effective date prior to August 23, 2012 for an award of service connection for PTSD; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the Veteran has expressed an intent to withdraw the appeal in the matter of the effective date for the award of service connection for PTSD, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.
The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A.
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter. 
38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. §  20.204(b)(3).

In a written statement received by VA on June 13, 2017 (and dated February 14, 2017), the Veteran requested withdrawal of his entire appeal before the Board: "This serves to request that my Claim currently on the Board of Veterans' Appeals docket be withdrawn."  This signed written statement is a withdrawal of the appeal seeking an earlier effective date for the award of service connection for PTSD. Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal in the matter.


ORDER

The appeal seeking an earlier effective date for the award of service connection for PTSD is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


